DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 11,320,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the same subject matter.
Independent claims 1, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 19 and 26 of U.S. Patent No. 11,320,511. 
	Dependent claims 2-8, 10-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over dependent claims 2-9, 11-18, 20-25 and 27-41 as follows: instant application / US Patent.
	Claims 2, 10 and 16 / claims 6, 15, 22 and 29.
	Claims 3, 11 and 17 / claims 7, 16, 23 and 30.
	Claims 4, 12 and 18 / claims 8, 17, 24 and 31.
	Claims 5, 13 / claims 4 and 13. 
	Claims 6, 14 / claims 2, 11, 20 and 27.
	Claims 7 / claims 3, 12, 21 and 28.
	Claims 8 / claims 9, 18, 25 and 32. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0249463 (IDS) in view of Kazmi et al., US 2014/0094188 (Kazmi’188) (IDS) and further in view of Nigam et al., US 2015/0271864.
Claim 1, Huang discloses a method for observed time difference of arrival (OTDOA) positioning, comprising: 
receiving, by a user equipment (UE) operating in a radio resource control (RRC) connected state with a serving cell, an RRC message from the serving cell, the RRC message ([0094] the parameters for subframe boundary alignment can be configured by the MeNB 502.  For example, the MeNB 502 can send the parameters to the UE 501 using the RCC signaling example in FIG. 10. As illustrated in FIG. 10, the MeNB 502 can send an RRCConnectionReconfiguration message 1000) including a frame timing offset ([0090] the determined subframe boundary alignment can be sent using radio resource control (RRC) signaling) including a frame timing offset  ([0090] the determined subframe boundary alignment can be sent using radio resource control (RRC) signaling) indicating that the serving cell lacks frame boundary synchronization with a neighboring cell ([0063] the Subframe_offset_meas is measured in Ts. The first margin value can be signaling from the network. For example, the first margin value can be predetermined by the network operator and sent to the UE 501 by the MeNB 502 or SeNB 503); 
but does not explicitly disclose, 
receiving, by the UE, a gap pattern from the serving cell, the gap pattern enabling the UE to receive a master information block (MIB) of the neighboring cell, and the gap pattern specifying one or more measurement gap; and 
receiving, by the UE, the MIB of the neighboring cell in accordance with the gap pattern and the frame timing offset, and based thereon determining a system frame number (SFN) timing of the neighboring cell, 
wherein the OTDOA positioning is determined based on positioning reference signals (PRSs) from the neighboring cell.
However, as Kazmi discloses receiving, by the UE, a gap pattern from the serving cell ([0177] the eNodeB sends gap reconfiguration information, e.g., details of gap pattern, subframe gap offset, frame offset, SFN offset, etc., to the UE by broadcast/multicast or unicast or a UE-specific message, e.g., via RRC signalling) and the gap pattern specifying one or more measurement gap ([0177] gap configuration contains all the necessary and standardized information necessary for the UE to configure measurement gaps); and
wherein the OTDOA positioning is determined based on positioning reference signals (PRSs) from the neighboring cell ([0024] Since for OTDOA positioning PRS signals from multiple distinct locations need to be measured. To facilitate UE measurements, the network transmits assistance data to the UE, which includes, among others things, reference cell information, a neighbour cell list containing PCIs of neighbour cells, the number of consecutive downlink subframes, PRS transmission bandwidth, frequency, etc.).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang invention with Kazmi’188 invention to include the claimed limitation(s) so as to allow the system to assist an UE to perform positioning measurements using network reconfiguration information.  
But Huang and Kazmi’188 invention does not explicitly disclose,
enabling the UE to receive a master information block (MIB) of the neighboring cell,
receiving, by the UE, the MIB of the neighboring cell in accordance with the gap pattern and the frame timing offset, and based thereon determining a system frame number (SFN) timing of the neighboring cell.
However, as Nigam discloses enabling the UE to receive a master information block (MIB) of the neighboring cell ([0117] gap pattern is signaled to a UE for the purpose of decoding the MIBs of neighbor cells. This new type of gap pattern may be signaled in the measurement configuration. The UE uses the configured gap pattern to decode the MIB),
receiving, by the UE, the MIB of the neighboring cell in accordance with the gap pattern ([0117] gap pattern is signaled to a UE for the purpose of decoding the MIBs of neighbor cells. This new type of gap pattern may be signaled in the measurement configuration. The UE uses the configured gap pattern to decode the MIB) and the frame timing offset ([0158] various frames, such as frame M-1, Frame M and Frame N are illustrated, where a UE may calculate and report a Sub-frame Offset as a number of sub-frames between a start of a frame of a primary serving cell 1200b and a start of a frame of a neighbor cell 1200a), and based thereon determining a system frame number (SFN) timing of the neighboring cell ([0160] MeNB may derive the SFN offset between itself and a neighbor cell based on the SFN offsets). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang and Kazmi’188 invention with Nigam invention to include the claimed limitation(s) so as to allow the system to configure an UE with gap pattern, frame timing offset and SFN in order to decode the MIB.  
Claim 2, Huang as modified discloses the method of claim 1, wherein the RRC message further includes a cell identity of the neighboring cell (Kazmi’188 [0224] Physical Cell ID (PCI). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188 and Nigam invention to include the claimed limitation(s) so as eNB may also be able to ensure that the maximum number of positioning subframes is included in the measurement gap. This will in turn improve the measurement performance of the positioning measurements.  
Claim 3, Huang as modified discloses the method of claim 1, wherein the RRC message further includes PRS configuration information of the neighboring cell (Kazmi’188 [0224] A set of frequency shifts can be applied to the pre-defined PRS patterns to obtain a set of orthogonal patterns which can be used in neighbor cells). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188 and Nigam invention to include the claimed limitation(s) so as eNB may also be able to ensure that the maximum number of positioning subframes is included in the measurement gap. This will in turn improve the measurement performance of the positioning measurements.  
Claim 4, Huang as modified discloses the method of claim 1, wherein the RRC message further includes an SFN timing offset of the neighboring cell (Kazmi’188 [0129] System Frame Number (SFN) offsets).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188 and Nigam invention to include the claimed limitation(s) so as eNB may also be able to ensure that the maximum number of positioning subframes is included in the measurement gap. This will in turn improve the measurement performance of the positioning measurements.  
Claim 5, Huang as modified discloses the method of claim 1, further comprising: determining, by the UE, timings of the PRSs of the neighboring cell based on the SFN timing of the neighboring cell and assistance data carried by the RRC message (Kazmi’188 [0129] EMGRI may even include additional information, including one or more of offsets (one per inter-frequency cell) between positioning occasions of inter-frequency cells and the reference or serving cell, one or more System Frame Number (SFN) offsets, positioning reference signal (PRS) subframe offset, and/or one or more PRS configurations). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188 and Nigam invention to include the claimed limitation(s) so as eNB may also be able to ensure that the maximum number of positioning subframes is included in the measurement gap.  
Claim 9, see claim 1 for the rejection, Huang discloses ([fig 1 & 2] UE) a user equipment (UE) comprising: 
at least one processor ([fig 2]); and 
a non-transitory computer readable storage medium ([fig 2]) storing programming for execution by the at least one processor, the programming including instructions to cause the UE to: 
receive, while operating in a radio resource control (RRC) connected state with a serving cell, an RRC message from the serving cell, the RRC message including a frame timing offset indicating that the serving cell lacks frame boundary synchronization with a neighboring cell; 
receive a gap pattern from the serving cell, the gap pattern enabling the UE to receive a master information block (MIB) of the neighboring cell, and the gap pattern specifying one or more measurement gaps; and 
receive the MIB of the neighboring cell in accordance with the gap pattern and the frame timing offset, and based thereon determining a system frame number (SFN) timing of the neighboring cell, 
wherein observed time difference of arrival (OTDOA) positioning is determined based on positioning reference signals (PRSs) from the neighboring cell.
Claim 10, see claim 2 for the rejection, Huang as modified discloses the UE of claim 9, wherein the RRC message further includes a cell identity of the neighboring cell.
Claim 11, see claim 3 for the rejection, Huang as modified discloses the UE of claim 9, wherein the RRC message further includes PRS configuration information of the neighboring cell.
Claim 12, see claim 4 for the rejection, Huang as modified discloses the UE of claim 9, wherein the RRC message further includes an SFN timing offset of the neighboring cell.
Claim 13, see claim 5 for the rejection, Huang as modified discloses the UE of claim 9, wherein the programming further includes instructions to cause the UE to: 
determine timings of the PRSs of the neighboring cell based on the SFN timing of the neighboring cell and assistance data carried by the RRC message.
Claim 15, see claim 1 for the rejection, Huang discloses a method for observed time difference of arrival (OTDOA) positioning, comprising: 
transmitting, by a serving cell, a radio resource control (RRC) message to a user equipment (UE) operating in an RRC connected state with the serving cell, the RRC message including a frame timing offset indicating that the serving cell lacks frame boundary synchronization with a neighboring cell; and 
transmitting, by the serving cell, a gap pattern to the UE, the gap pattern specifying one or more measurement gaps, and the gap pattern and the frame timing offset enabling the UE to receive a master information block (MIB) of the neighboring cell, 
wherein the OTDOA positioning is determined based on positioning reference signals (PRSs) from the neighboring cell.
Claim 16, see claim 2 for the rejection, Huang as modified discloses the method of claim 15, wherein the RRC message further includes a cell identity of the neighboring cell.
Claim 17, see claim 3 for the rejection, Huang as modified discloses the method of claim 15, wherein the RRC message further includes PRS configuration information of the neighboring cell.
Claim 18, see claim 4 for the rejection, Huang as modified discloses the method of claim 15, wherein the RRC message further includes an SFN timing offset of the neighboring cell.
Claim(s) 6, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0249463 (IDS), Kazmi et al., US 2014/0094188 (Kazmi’188) (IDS) and Nigam et al., US 2015/0271864 in view of Fischer, US 2015/0018010 (IDS) and further in view of Kazmi, US 2013/0028126 (Kazmi’126) (IDS).
Claim 6, Huang as modified discloses the method of claim 1, 
But Huang, Kazmi’188 and Nigam invention is silent on, 
wherein the gap pattern specifies a starting time of a measurement gap that matches a MIB transmission of the neighboring cell.
However, as Fischer discloses wherein the gap pattern of a measurement gap that matches a MIB transmission of the neighboring cell (Fischer [0068] in order to decode the MIB on the PBCH, MS 120 may stop transmission/reception of the serving cell such as cell 145-2, and start synchronizing to neighbor cells to decode the MIB information, [0086] With autonomous gaps MS 120 may create idle periods on its own to read the MIB and possibly SIB1 of neighbor cells, [0101] NB 530 may also allow MS 120 to create autonomous gaps for a total duration of 5 seconds for example, where each autonomous gap can be at most 80 ms in length with 100 ms separation between gaps).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188 and Nigam invention with Fischer invention to include the claimed limitation(s) so as allow the mobile station to synchronize with the cell in order to decode the MIB.  
But Huang, Kazmi’188, Nigam and Fischer invention is silent on,
specifies a starting time.
However, as Kazmi’126 discloses specifies a starting time ([fig 4] determine gap timing information, [0080] a base station determines gap timing information, and then adapts the downlink and/or uplink scheduling for a user equipment as a function of the gap timing, [0091] determine various details related to the occurrence of the autonomous gaps: [0092] Scheduling of system information (e.g. SFN, MIB and SIB1) in the neighboring cells. [0093] In case of an asynchronous network, the Frame Start Timing of the neighboring cells or the time offset between the frame timing of the serving and the neighbor cells or similar information).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188, Nigam and Fischer invention with Kazmi’126 invention to include the claimed limitation(s) so as to allow mobile stations to perform measurements of neighbor cells using a starting time that is synchronizing with the system information such as MIB of a neighbor cell in order to decode the MIB to obtain information. 
Claim 14, see claim 6 for the rejection, Huang as modified discloses the UE of claim 9, wherein the gap pattern specifies a starting time of a measurement gap that matches a MIB transmission of the neighboring cell.
Claim 19, see claim 6 for the rejection, Huang as modified discloses the method of claim 15, wherein the gap pattern specifies a starting time of a measurement gap that matches a MIB transmission of the neighboring cell.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0249463 (IDS), Kazmi et al., US 2014/0094188 (Kazmi’188) (IDS), Nigam et al., US 2015/0271864, Fischer, US 2015/0018010 (IDS) and Kazmi, US 2013/0028126 (Kazmi’126) (IDS) in view of Ji et al., US 2012/0088516 (IDS).
Claim 7, Huang as modified discloses the method of claim 6, 
But Huang, Kazmi’188, Nigam, Fischer and Kazmi’126 invention is silent on,
wherein a duration of the measurement gap exceeds a MIB transmission period of the neighboring cell.
However, as Ji discloses wherein a duration of the measurement gap exceeds a MIB transmission period of the neighboring cell ([0087] UE to perform an autonomous SI reading (i.e., MIB or SIB). UE may use a longer measurement gap for SI reading).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188, Nigam, Fischer and Kazmi’126 invention with Ji invention to include the claimed limitation(s) so as to allow the UE sufficient time to decode the MIB, thereby enhancing system functionality.
Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0249463 (IDS), Kazmi et al., US 2014/0094188 (Kazmi’188) (IDS) and Nigam et al., US 2015/0271864 in view of Edge, US 2017/0332192 (IDS). 
Claim 8, Huang as modified discloses the method of claim 1, 
but Huang, Kazmi’188 and Nigam invention is silent on, 
wherein the serving cell and the neighboring cell are located in different networks.
However, as Edge discloses wherein the serving cell and the neighboring cell are located in different networks ([fig 2] [0070] System 200 may also be applicable to a UE 102 that has other types of radio access such as LTE, IEEE 802.11 WiFi, UMTS, GSM, BT etc. System 200, including one or more of 5G BS 220, 5G BS 222, 5G TB 224, LSF 232 and location server (LS) 226, may support some or all of the location estimation features). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188 and Nigam invention with Edge invention to include the claimed limitation(s) so as to allow mobile stations to perform measurements of neighbor cells comprising different types of networks thereby enhancing system inter-operation. 
Claim 20, see claim 8 for the rejection, Huang as modified discloses the method of claim 15, wherein the serving cell and the neighboring cell are located in different networks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647